Case 1:19-cr-00377-NRB Document 8 Filed 05/22/19 Page 1of5

ORIGINAL

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK seceene oo Pela eg Peta Neer nee sstey
eae . eo Min te aay
-— — — - — - = -— = _ _— — _ — _ - _ _ x
UNITED STATES OF AMERICA ; JUD@E BUCHWALD

SIRRON STAFFORD,
a/k/a “Sherm,”

19 Cr.

  

 
  

Defendant.

wen PPh
AL. fy LJ Y

    

ie ag
List

- DOCUMENT
PeLECPRONICALLY FILED
COUNT ONE LP e 30 i
TOO AMPK

(Narcotics Conspiracy}

   

 

r ATE FILED MAY 2 2 2019
The Grand Jury charges: more

1. From at least on or about November 7, 2018, up to
and including at least on or about April 9, 2019, in the
Southern District of New York and elsewhere, STRRON STAFFORD,
a/k/a “Sherm,” the defendant, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate the narcotics
laws of the United States.

2. It was a part and an object of the conspiracy
that SIRRON STAFFORD, a/k/a “Sherm,” the defendant, and others
known and unknown, would and did distribute and possess with
intent to distribute controlled substances, in violation of

Title 21, United States Code, Section 841(a) (1).

 
Case 1:19-cr-00377-NRB Document 8 Filed 05/22/19 Page 2 of 5

3, The controlled substances that SIRRON STAFFORD,
a/k/a “Sherm,” the defendant, conspired to distribute and
possess with intent to distribute were {i) 100 grams and more of
mixtures and substances containing a detectable amount of
heroin, in violation of Title 21, United States Code, Section
841 (b) (1) (B); (ii) 40 grams and more of mixtures and substances
containing a detectable amount of fentanyl, in violation of
Title 21, United States Code, Section 841(b) {1) (B); and
(iii) mixtures and substances containing a detectable amount of
cocaine, in violation of Title 21, United States Code, Section
841 (b) (1) (C).

(Title 21, United States Code, Section 846.)

FORFEITURE ALLEGATION

 

4. As a result of committing the offense alleged in
Count One of this Indictment, SIRRON STAFFORD a/k/a “Sherm,” the
defendant, shall forfeit to the United States, pursuant to Title
21, United States Code, Section 853, any and all property
constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of said offense and any and all
property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, said offense,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the

commission of said offense.

 

 

 
Case 1:19-cr-00377-NRB Document 8 Filed 05/22/19 Page 3 of 5

Substitute Assets Provision
5. If any of the above-described forfeitable
property, as a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due

diligence;

 

b. has been transferred or sold to, or

deposited with, a third person; }

 

c. has been placed beyond the jurisdiction of
|
the Court;
d. has been substantially diminished in value;
or
é. has been commingled with other property

 

which cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), to seek forfeiture of any
Case 1:19-cr-00377-NRB Document 8 Filed 05/22/19 Page 4of5

other property of the defendant up to the value of the above

forfeitable property.
(Title 21, United States Code, Section 853.)

at

“ et
ue we

PoE UG A

GEOFPREY S. BERMAN
United States Attorney

 

   
   
    

FOREPERSON

 

 
Case 1:19-cr-00377-NRB Document 8 Filed 05/22/19 Page5of5

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-_ Vv. -

SIRRON STAFFORD,
a/k/a “Sherm,”

Defendant.

 

INDICTMENT
19 Cr.

(21 U.S.C. § 846.)

GEOFFREY S. BERMAN
United States Attorney.

Sey Ve

My /

ee

 

 

were | r ‘
poe, finpd
en a cas

  

 

 
